957 A.2d 231 (2008)
LOYALSOCK TOWNSHIP AREA SCHOOL DISTRICT, Petitioner
v.
LOYALSOCK CUSTODIAL MAINTENANCE, SECRETARIAL AND AIDE ASSOCIATION a/k/a Loyalsock Township Educational Support Professionals, PSEA/NEA, Respondent.
No. 636 MAL 2007.
Supreme Court of Pennsylvania.
September 24, 2008.

ORDER
PER CURIAM.
AND NOW, this 24th day of September, the Petition for Allowance of Appeal is GRANTED. The order of the Commonwealth Court is VACATED. The matter is REMANDED to the Commonwealth Court to remand to the Court of Common Pleas of Lycoming County for further consideration in light of Westmoreland Intermediate Unit #7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educational Support Personnel Association, *232 PSEA/NEA, 595 Pa. 648, 939 A.2d 855 (2007).
Jurisdiction relinquished.